 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   KAYLEEN K.,

 9                              Plaintiff,                   Case No. C19-5269-MLP

10          v.                                               ORDER

11   COMMISSIONER OF SOCIAL SECURITY,

12                              Defendant.

13

14          This matter comes before the Court on Plaintiff’s motion for reconsideration. (Dkt. # 15.)

15   On September 19, 2019, the Court entered an order reversing the Commissioner’s decision

16   denying benefits with respect to one medical opinion and remanded the case for further

17   administrative proceedings. (Dkt. # 13.) Plaintiff timely filed the motion for reconsideration to

18   request that the Court modify its order to instruct the Commissioner to reconsider all of the

19   challenged medical opinions, rather than only one opinion, because she contends that the Court’s

20   order contains manifest errors. (Dkt. # 15.) For the following reasons, the Court finds that

21   Plaintiff has not shown that she is entitled to reconsideration and her motion is therefore

22   DENIED.

23




     ORDER - 1
 1          A motion for reconsideration under Federal Rule of Civil Procedure 59(e) “offers an

 2   extraordinary remedy, to be used sparingly in the interest of finality and conservation of judicial

 3   resources.” Carroll v. Nakatani, 342 F.3d 934, 945 (9th Cir. 2003) (internal citations and

 4   quotation marks omitted). “Indeed, ‘a motion for reconsideration [under Rule 59(e)] should not

 5   be granted, absent highly unusual circumstances, unless the district court is presented with newly

 6   discovered evidence, committed clear error, or if there is an intervening change in the controlling

 7   law.’” Id. (quoting Kona Enters., Inc. v. Estate of Bishop, 229 F.3d 877, 890 (9th Cir. 2000)).

 8          Plaintiff has not shown that she is entitled to relief under Rule 59(e). She first argues that

 9   the Court erred by pointing to substantial evidence that supports the ALJ’s discounting of an

10   opinion written by Robert Lang, M.D., because his opinion described temporary limitations

11   following Plaintiff’s surgery. (Dkt. # 15 at 3.) The Court did not provide a reason not articulated

12   by the ALJ, as Plaintiff suggests (id.), but determined whether the reason that was provided by

13   the ALJ was supported by the record. This is not error, as it is the task of the Court to review an

14   ALJ’s decision for substantial evidence. See, e.g., Batson v. Comm’r of Social Sec. Admin., 359

15   F.3d 1190, 1193 (9th Cir. 2004) (“The Commissioner’s decision must be affirmed by us if

16   supported by substantial evidence, and if the Commissioner applied the correct legal

17   standards.”).

18          Next, Plaintiff raises concerns with a footnote in the Court’s order that discussed

19   Plaintiff’s argument that the ALJ erred in failing to consider Dr. Lang’s opinion in the context of

20   the entire record, specifically three medical opinions identified in the briefing and in her motion.

21   (Dkt. # 15 at 3-6.) The Court explained in that footnote that Plaintiff had not cited any “authority

22   requiring an ALJ to explicitly compare a doctor’s opinion to other opinions in the record.” (Dkt.

23   # 13 at 8-9 n.5.) Plaintiff contends that the Court overlooked her reference to 20 C.F.R. §




     ORDER - 2
 1   416.927(c) (dkt. # 13 at 6), but this regulation does not require explicit discussion of an opinion’s

 2   consistency with other opinions, as the Ninth Circuit has clarified. See Kelly v. Berryhill, 732

 3   Fed. Appx. 558, 562-63 n.4 (9th Cir. May 1, 2018) (clarifying Trevizo v. Berryhill, 871 F.3d 664,

 4   676 (9th Cir. 2017)). Thus, although Plaintiff argues that the ALJ erred because the ALJ did not

 5   explicitly compare Dr. Lang’s opinions to the three opinions Plaintiff focuses on in her briefing

 6   and in her motion, she has still not shown that such a discussion was required.

 7          Lastly, Plaintiff suggests that the Court erred in partially affirming an ALJ’s reliance on

 8   the opinion of a non-examining State agency consultant, over a treating neurosurgeon’s opinions.

 9   (Dkt. # 15 at 6-7.) Plaintiff has not shown, either in her motion for reconsideration or in her

10   briefing, that the State agency doctor’s opinion was “‘contradicted by all other evidence in the

11   record,’” and thus has not shown that the ALJ erred by not discounting it. Andrews v. Shalala, 53

12   F.3d 1035, 1041 (9th Cir. 1995) (quoting Magallanes v. Bowen, 881 F.2d 747, 752 (9th Cir.

13   1989) (emphasis in original)).

14          Accordingly, because Plaintiff has failed to show clear error or any other basis for the

15   Court to reconsider its Order, the Court DENIES Plaintiff’s motion (dkt. # 15).

16          Dated this 3rd day of October, 2019.


                                                           A
17

18                                                         MICHELLE L. PETERSON
                                                           United States Magistrate Judge
19

20

21

22

23




     ORDER - 3
